UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to § 240.14a-12 J. Alexander’s Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: J. ALEXANDER’S CORPORATION 3401 West End Avenue Suite 260 P.O. Box 24300 Nashville, Tennessee 37202 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To the Shareholders of J. Alexander’s Corporation: The Annual Meeting of Shareholders of J. Alexander’s Corporation (the “Company”) will be held at J. Alexander’s Restaurant, 2609 West End Avenue, Nashville, Tennessee 37203 at 9:00 a.m., Nashville time, on Tuesday, May 24, 2011 for the following purposes: To elect fourdirectors to hold office for a term of one year and until their successors have been elected and qualified; To ratify the appointment by the Company’s Audit Committee of KPMG LLP as the Company’s independent registered public accounting firm for fiscal year 2011; and To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. Only shareholders of record at the close of business on March 31, 2011 are entitled to notice of and to vote at the meeting or any adjournment or postponement thereof. Your attention is directed to the Proxy Statement accompanying this notice for a more complete statement regarding the matters to be acted upon at the meeting. We hope very much that you will be able to be with us. If you do not plan to attend the meeting in person, you are requested to complete, sign and date the enclosed proxy card and return it promptly in the enclosed addressed envelope, which requires no postage if mailed in the United States, or follow the instructions on the enclosed proxy card for voting by telephone or the Internet. By Order of the Board of Directors R. GREGORY LEWIS Secretary April 20, 2011 J. ALEXANDER’S CORPORATION 3401 West End Avenue Suite 260 P.O. Box 24300 Nashville, Tennessee 37202 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS May 24, 2011 The enclosed proxy is solicited by and on behalf of the Board of Directors of J. Alexander’s Corporation (the “Company”) for use at the Annual Meeting of Shareholders to be held on Tuesday, May 24, 2011, at 9:00 a.m., Nashville time, at J. Alexander’s Restaurant, 2609 West End Avenue, Nashville, Tennessee 37203 and at any adjournments or postponements thereof, for the purposes set forth in the foregoing Notice of Annual Meeting of Shareholders. Copies of the proxy, this Proxy Statement and the attached Notice are being mailed to shareholders on or about April 20, 2011. Proxies may be solicited by mail, telephone or telecopy. All costs of this solicitation will be borne by the Company. The Company does not anticipate paying any compensation to any party other than its regular employees for the solicitation of proxies, but may reimburse brokerage firms and others for their reasonable expenses in forwarding solicitation material to beneficial owners. Shares represented by such proxies will be voted in accordance with the choices specified thereon. If no choice is specified, the shares will be (a) voted FOR the election of the director nominees named herein and (b) voted FOR ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for fiscal year 2011. The Board of Directors does not know of any other matters which will be presented for action at the meeting, but the persons named in the proxy intend to vote or act with respect to any other proposal which may be properly presented for action according to their best judgment in light of the conditions then prevailing. A proxy may be revoked by a shareholder at any time before its exercise by attending the meeting and voting in person, by filing with the Secretary of the Company a written revocation, by duly executing a proxy bearing a later date or by casting a new vote by telephone or the Internet. Each share of the Company’s Common Stock, $.05 par value (the “Common Stock”), issued and outstanding on March 31, 2011 (the “Record Date”), will be entitled to one vote on all matters to come before the meeting. As of the Record Date, there were outstanding 5,985,453 shares of Common Stock. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON MAY 24, 2011 The following proxy materials are available for review online at:investor.jalexanders.com: ● This Proxy Statement; ● The Company’s 2010 Annual Report to Shareholders (which is not deemed to be part of the official proxy soliciting materials); and ● Any amendments to the foregoing materials that are required to be furnished to shareholders. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of March 31, 2011, certain information with respect to those persons known to the Company to be the beneficial owners (as defined by certain rules of the Securities and Exchange Commission (the “Commission”)) of more than five percent of the Common Stock, its only voting security, and with respect to the beneficial ownership of the Common Stock by all directors, each of the executive officers named in the Summary Compensation Table, and all executive officers and directors of the Company as a group (8 persons). Except as otherwise specified, the shares indicated are presently outstanding. Name and Address of Beneficial Owner Amount of Common Stock Beneficially Owned Percentage of Outstanding Common Stock (1) Advisory Research, Inc. 180 North Stetson St., Suite 5500 Chicago, IL 60601 % Dimensional Fund Advisors LP Palisades West, Building One 6300 Bee Cave Road Austin, TX 78746 % Mill Road Capital, L.P. Two Sound View Drive, Suite 300 Greenwich, CT 06830 % Dane Andreeff 140 East St. Lucia Lane Santa Rosa Beach, FL 32459 % E. Townes Duncan** 4015 Hillsboro Pike, Suite 214 Nashville, TN 37215 % Solidus Company, L.P. 4015 Hillsboro Pike, Suite 214 Nashville, TN 37215 % Lonnie J. Stout II**** 3401 West End Avenue, Suite 260 Nashville, TN 37203 % R. Gregory Lewis*** % J. Bradbury Reed** % J. Michael Moore*** * Brenda B. Rector** * Joseph N. Steakley** * All directors and executive officers as a group % * Less than one percent. **
